TYSON, J.,
dissenting. — It is of no consequence that the defendant in the court below, made no objection' to the introduction in evidence of the list purporting to be the assessment made by the tax-assessor. The burden was upon the plaintiff to show a valid assessment. lithe list introduced in evidence was valid, the plaintiff of necessity failed to make out its ease, and the affirmative charge was properly given for the defendant. If the infirmity went to its invalidity, it cannot support, a judgment.
There is not the semblance of compliance with § 3948 requiring a description of the property and the value of the items assessed. Nor was it shown that the assessor entered the assessment in his 'book under the head of “Commissioner’s Assessment of Escaped Taxes,” as-required by the act approved February 3, 1897. — Acts 1896-7, p. 521. In my opinion the conclusion cannot be-escaped, from an examination of these statutes and the act, that their provisions are mandatory, being for the-benefit of the tax-payer, and in order to constitute a valid assessment, there must be a compliance with them. State Auditor v. Jackson County, 65 Ala. 156, and authorities therein cited and reviewed; 25 Am. & Eng. Encyc. Law, 210; Burroughs on Taxation, § 95. In Desty on Taxation, p. 612, it is said: “In the assessment of property for taxation one rule is plain, and well settled, that all those measures which are intended for the security of the citizen for securing equality of taxes, and to enable errery one to know with reasonable certainty for what polls and what real estate and personal property lie is taxed, and for what others liable with Mm are taxed, are conditions precedent.” In Welty on Law of Assessments, p. 15, it is said: “The form- of the assessment roll is usually the subject of statutory regulation. When a form is preeribed, the assessment must, at least substantially, conform to it. It is a substantial right *426«of tlie person assessed to be informed by the assessment roll itself, as to tlie 'character of each item of the total tax; whether each is in kind and amount such as the law levies, so that he may pay or offer to' pay the amount of .any tax which he’ believes to' be authorized by law and resist the payment of any which he deems to be illegal. When the law requires the property assessed to be described or scheduled separately, and the value and taxes .against each article or class of property to be carried into separate columns and this is not done, but the taxes carried simply into one column of aggregates, the assessment is invalid. The reason is, a right of the tax-payer is disregarded and the courts, when such is the case, will not inquire whether he is injured but will presume that he was.” Here, the property proposed to be assessed is not even desingated. The assessment list in the case of State v. Kidd is in these words: “Stocks and bonds and money hoarded or on deposit subject to check or draft or order, or in safety deposit box, safe or vault or elsewhere. Moneyed capital, money lent, solvent credits or credits of value in the aggregate sum of $150,000 for years 1893, 1894, 1895, 1896, 1897, 1898.” In the case of State v. Kidd, Executrix, the assessment list is in these -words: “Stocks, bonds, money, money hoarded, ■or on deposit subject draft or order, or in safety deposit box, safe or vault and elsewhere. Moneyed capital, money lent, solvent credits and credits of value in the aggregate of the value of $200,000 for the years 1893, 1894, 1895, 1896, 1897, 1898.” Clearly both of the assessments are on solvent credits or credits of value. By no rule of construction can the amounts of money expressed be referred to the first items mentioned as subjects of taxation, to-wit, stocks, bonds, etc. But whether this eon■struetion be the correct one or not, it is quite clear that there is nothing in the language above quoted which reasonably designates stocks in foreign corporations as 'the subject matter of the assessment. Stocks and bonds are classified as a different subject of taxation from money hoarded or moneyed capital. So monev hoarded is classified as a different subject of taxation from *427moneyed capital, which includes money lent, solvent credits or credits of value, and 'all money employed in the business of advancing or pending in any kind of chattels, choses in action, or personal property, or used in buying or discounting notes, bonds, or bills of exchange. Subdivisions C, 7, 8, 9 and 11 of § 3911 of the Code. A more indefinite assessment, I apprehend, could not have been made. The question here under consideration is directly and pointedly decided in Thompson v. Davidson, 1 Minn. 412, where it is said: “The provisions of statute, under which the listing and assessment -were made in this case, plainly contemplate that the assessor shall not only make a valuation in dollars and cents of the personal property subject to taxation, 'but that he shall list the sainé, that is to say, describe it, so as to show more or less definitely, according to its character, to. What property the valuation relates.” The authorities relied upon by Sharpe, J., do not support the proposition he asserts, that this is a mere irregularity. Indeed, an application of the rule as he states it to be, which he deduces from the authorities cited, to the alleged assessments in hand, demonstrates their invalidity. He says: “Inspecting the 'assessment of personal as distinguished from real property, it is in general sufficient to uphold the proceedings if the description be made with such certainty as will inform the tax-payer for what he is to be taxed. Such a description may be made by mentioning the property under an appropriate classification.” He concludes that that was done in this case. My sistence is, that the assessment as shown -in the lists does not, with reasonable certainty, inform the defendants for what they are to be taxed; whether upon stocks, bonds, money capital, solvent credits, is not shown ’by the language employed.
Another error was committed by the court in indulging the presumption upon which the plaintiff is allowed to make out its case. To my mind, this position is absolutely untenable. It is made the duty of the tax-assessor in the first instance, to assess all property belonging to tax-pavers in his county, and also to assess escaped taxes upon all property, upon discovering that any prop*428erty has escaped taxation in any previous 'assessment or assessments "within five years next preceding. The presumption indulged by the majority of the 'court must be made to rest upon&emdash;and call 'have no other foundation&emdash;■ the theory, that it. is made the duty of the tax-commissioner to discover, and upon discovery that property has escaped taxation to report it to the assessor (Acts 1896-7, p. 521), and having discovered it, and having assessed it, he did so in compliance, with his official duty. Just why the same presumpton should not be indulged that the tax assessor has done his duty for the past five years, is incomprehensible to my mind. This presumption could as well be indulged as the former, especially as the one indulged by the court puts a penalty upon the tax-payer for failing to malee the assessment in the first instance.
What I have said being conclusive, in my opinion, against the rights of the plaint iff to recover, it is unnecessary to discuss the constitutional question.